Citation Nr: 9926666	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-19 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had service with the Marine Corps and the Montana 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri, denying the veteran educational assistance 
benefits under the Montgomery GI Bill (Chapter 30).

In a statement received in November 1998 and accepted as the 
veteran's substantive appeal, the veteran requested a hearing 
before a local hearing officer at the Ft. Harrison, Montana 
Regional Office.  In a letter dated January 28, 1999, the 
veteran was informed that his hearing would be held on 
February 11, 1999.  A note in the file indicates that the 
veteran appeared for his scheduled hearing but subsequently 
requested that the hearing be canceled.


FINDINGS OF FACT

1.  The veteran did not serve on active duty continuously for 
three years after June 30, 1985, nor was he discharged or 
released from active duty after June 30, 1985, because of a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, for hardship, for 
convenience of the Government after completing 30 months of a 
three-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct.

2.  The veteran first performed full-time Army National Guard 
duty before June 30, 1985.


CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code, have not been met.  38 U.S.C.A.   §§ 101, 3002, 
3011, 3018 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.6(c), 
21.7020, 21.7040, 21.7044, 21.7045 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his period of full-time service in 
the Montana Army National Guard should count as active duty 
service for the purposes of determining eligibility for 
Chapter 30 educational assistance benefits.

The veteran's Certificates of Release or Discharge from 
Active Duty (DD Form 214) indicate that the veteran served on 
"active duty" from August 26, 1974 to August 25, 1978, and 
from December 21, 1984 to September 30, 1997.  The narrative 
reason for discharge (from the DD214 reflecting service from 
December 21, 1984 to September 30, 1997) was listed as 
"SUFFICIENT SERVICE FOR RETIREMENT."  Also of record are two 
National Guard Bureau (NGB) Forms 22, which show that the 
veteran served in the Montana Army National Guard from July 
30, 1979 to August 31, 1984, and from December 21, 1984, to 
September 30, 1997.

The Board observes that for purposes of the Chapter 30 
program, the term "active duty" means full-time duty in the 
Armed Forces, other than active duty for training, but 
includes full-time National Guard duty first performed after 
June 30, 1985, by a member of the Army National Guard of the 
United States.  38 U.S.C.A. §§ 101(21)(A), 3002(7); 38 C.F.R. 
§ 21.7020 (b)(1)(A).  The term "active duty for training" 
means full-time duty in the Armed Forces performed by the 
Reserves for training purposes, and in the case of members of 
the Army National Guard of any State, full-time duty under 
section 316, 502, 503, 504, or 505 of title 32.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(iii)(3).

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 
21.7040.  In this case, the evidence of record indicates that 
the veteran first entered on active duty in August 1974; 
therefore, he does not qualify for Chapter 30 educational 
benefits under 38 U.S.C.A. § 3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  To convert Chapter 34 benefits to Chapter 
30 benefits, a veteran must have served on active duty at any 
time during the period between October 19, 1984, and July 1, 
1985, and have continued on active duty without a break in 
service for three years after June 30, 1985, or have been 
discharged after June 30, 1985, for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government 
after serving 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.  38 U.S.C.A. 
§ 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).

The record appears to indicate that the veteran had remaining 
Chapter 34 eligibility as of December 31, 1989.  The Board 
observes, however, that the veteran did not serve on active 
duty continuously for three years after June 30, 1985, nor 
was he discharged after June 30, 1985 for any of the 
aforementioned reasons.  The veteran's full-time service in 
the Montana Army National Guard does not constitute active 
duty under Chapter 30.  In this regard, the Board notes that 
the veteran's orders to duty in the Montana Army National 
Guard cite to 32 U.S.C. 502(f) for issuance authority.  As 
noted earlier, National Guard service under 32 U.S.C. 502(f) 
does not qualify as active duty, but is instead treated as 
active duty for training in this case.  See 38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(iii)(3).  The Board acknowledges 
that the veteran's December 27, 1984 orders from the Adjutant 
General of the State of Montana appointing him to the rank of 
chief Warrant Officer (CW2) do not cite 32 U.S.C. as the 
issuance authority.  However, a review of the veteran's Army 
National Guard Retirement Points History Statement (prepared 
April 2, 1997) indicates that the veteran's entire service in 
the Montana Army National Guard from September 28, 1981 to 
September 30, 1997 (including his service as a Warrant 
Officer from December 21, 1984 to September 30, 1997), was 
classified as "B4", and was characterized as "Active Duty 
under Title 32 United States Code, State Controlled."  In 
sum, the veteran's service in the Montana Army National Guard 
cannot be construed as showing that the veteran served on 
"active duty" continuously for three years after June 30, 
1985 for the purpose of determining Chapter 30 eligibility.

The Board has also considered the provision of 38 U.S.C.A. § 
3002(7), which states that for certain members, "active duty" 
includes full-time National Guard duty first performed after 
June 30, 1985.  However, as the evidence indicates that the 
veteran first performed full-time National Guard duty before 
June 30, 1985, this provision can not constitute a basis for 
granting Chapter 30 benefits.  38 U.S.C.A. § 3002(7).  Also, 
as the veteran's DD 214 reflects that he was separated for 
having sufficient service for retirement, there would be no 
basis to grant benefits under 38 U.S.C.A. §§ 3018A, 3018B, or 
38 C.F.R. § 21.7045.

The Board acknowledges the arguments advanced by the veteran; 
however, the legal criteria governing service eligibility 
requirements for Chapter 30 educational assistance are clear 
and specific.  The Board is not free to deviate from the law 
as passed by the Congress.  Based on the foregoing, the Board 
finds that there is simply no legal basis to find the veteran 
eligible for educational assistance benefits under Chapter 
30.  As the disposition of this claim is based on the law, 
and not on the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.



		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals



 

